Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response dated 04/23/2020, it is acknowledged that applicant cancel claims 5-8.  Applicant is requested to provide a new set of claims with claims 5-8 being identified as canceled.

Claims 1-4 stand readable on the elected embodiment of figs. 1-2.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alonzo (20190261765), or in the alternative under 35 U.S.C. 103 as being unpatentable over  Alonzo in view of Axelbaum (20190183217).  Alonzo teaches a bag strap with a pair of hook 117 with sharpened tip and movable guard.  
	Note that the hook can be swivel:
In some embodiments, first  releasable connection element 111 may comprise a trigger snap, a metal clasp, a  pullback-tab connector, a lobster claw clasp, a spring hook, a swivel hook, a  bolt snap, a spring wire gate snap hook, an open-ended hook, or any other  releasable connection element known in the art. (with emphasis)

Regarding the use with a bag, note that the claim recite the claimed invention is a bag strap with the bag recited as intended use and the strap in Alonzo meets the claimed limitations of a bag strap.
	In the alternative, it would have been obvious to one of ordinary skill in the art to provide swivel hooks as taught by Axelbaum to provide an alternative attachment means.

 

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodale (9480315).  Goodale teaches a bag strap with a pair of hook 117 with sharpened tip and movable guard.  Regarding the sharpened tip, note that sharp is relative and does not over the pointed end of the hook in fig. 5.
	Regarding claims 2 and 4, note the strap can be adjusted with the buckle at 48.
The length of the messenger bag strap 42 can be adjusted in other ways besides the plastic strap slide 48. (with emphasis).


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cole et al. (20180020791) or in the alternative under 35 U.S.C. 103 as being unpatentable over  Cole in view of Alonzo (20190261765) or Maron et al. (20070277352).  Cole teaches a bag strap with a pair of swivel hook 117and movable guard in fig. 11.  
Regarding the sharpened tip, note that sharp is relative and does not over the pointed end of the hook in fig. 11.  In the alternative, it would have been obvious to one of ordinary skill in the art to provide sharpened tip as taught by Maron or Alonzo to allow insertion easily.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fenn Mathew can be reached on 571-272-4978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733